Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION 
Status of Claims
1.    Applicants’ amendment dated February 2nd, 2021 responding to the Office Action November 4th, 2020 provided in the rejection of claims 1-20.
2.    Claims 1, 9 and 17 are amended.

			Response to Amendment
3.	Regarding 112(a)/112(b) rejections:  112(a)/112(b) rejections are withdrawn in view of Applicants’ amendment.

			Quayle Action
4.	This application is in condition for allowance except for the following formal matters: 
a.	Claim 1, lines 15 and 27; claim 9, line 8; claim 17, line 14 and specification (paragraphs [0004, 0015, 0048, 0050, 0062, 0065]) recites the limitation “the plurality of modules twins”.  This limitation should be amended to –the plurality of [[modules]] module twins --.  
b.	Claims 5 and 13 are canceled because all limitations/elements of claims 5 and 13 are defined in the independent claims 1 and 9.
Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Allowable Subject Matter
5.	Claims 1-4, 6-12 and 14-20 are allowed over the prior arts of record.
6.	The following is a statement of reasons for the indication of allowable subject matter:
7.	Regarding claim 1, the prior art of record when viewed individually or in combination does not disclose or render obvious the following features of the independent claim 1: 
“…storing a plurality of module twins that respectively correspond to a plurality of modules of edge applications on a plurality of edge devices, wherein each edge application of the edge applications is comprised of at least two modules of the plurality of modules, wherein the modules of the plurality of modules are capable of being used interoperably with other modules of the plurality of modules without altering the other modules of the plurality of modules, wherein each module twin of the plurality of modules twins has a one-to-one correspondence with a respective one of the plurality of modules, and wherein each module twin of the plurality of module twins includes metadata associated with the corresponding module of the plurality of modules; determining at least one further module to be deployed; identifying edge devices of the plurality of edge devices to receive the determined at least one further 

Regarding claim 9, the prior art of record when viewed individually or in combination does not disclose or render obvious the following features of the independent claim 9: 
 “storing a plurality of module twins that respectively correspond to a plurality of modules of edge applications on a plurality of edge devices, wherein each edge application of the edge applications is comprised of at least two modules of the plurality of modules, wherein the modules of the plurality of modules are capable of being used interoperably with other modules of the plurality of modules without altering the other modules of the plurality of modules, wherein each module twin of the plurality of modules twins has a one-to-one correspondence with a respective one of the plurality of modules, and wherein each module twin of the plurality of module twins includes metadata associated with the corresponding module of the plurality of modules; identifying edge devices of the plurality of edge devices to receive an additional module; adding, to the plurality of module twins, an additional module twin corresponding to the additional module; and deploying the additional module to the identified edge devices” 


Regarding claim 17, the prior art of record when viewed individually or in combination does not disclose or render obvious the following features of the independent claim 17: 
 “…receiving a plurality of modules, wherein the plurality of modules are compositable together into an application for the edge device, wherein the modules of the plurality of modules are capable of being used interoperably with other modules without altering the other modules, wherein the plurality of modules respectively correspond to a plurality of module twins stored on the IoT support service, wherein each module twin of the plurality of modules twins has a one-to-one correspondence with a respective one of the plurality of modules, wherein each module twin of the plurality of module twins includes metadata associated with the corresponding module of the plurality of modules, and wherein the IoT support service includes at least one device; enabling communications between the modules of the plurality of modules and the IoT support service according to a common security context; and executing the application.” in combination with all other limitations/elements as claimed in claim 17.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.	Bartfai-Walcott et al. (US Pub. No. 2019/0182333 A1 – IDS filed on 9/26/2019) discloses cognitive processing capabilities of cognitive edge device 220 are implemented by cognitive modules 221.  Cognitive modules 221 may be implemented, in some embodiments, as software modules in cognitive edge device 220.  Cognitive 
Rahman et al. (2019/0132236 A1 –IDS filed on 11/5/2019) discloses IoT twinning groups can be dynamically created.  These twinning groups can be activated based on selected triggers.  As part of twinning operation, service delivery can be re-directing away from the primary device to the IoT twinning group.  Messages originating from members of the IoT twinning group can be processed and forwarded externally as if they came from the primary device – See Abstract and specification for more details.
	Bornhoevd et al. (US Pub. No. 2007/0283002 A1) discloses additional monitoring-related functionality may be provided to such devices using plug-ins, add-on services or service components, or other service modules, which interact with the core monitor service – See Abstract and specification for more details.
	Ethan Holder (Cloud Twin: Native execution of Android applications on the windows phone, 2013) discloses Cloud Twin has the potential to become a practical solution to the problem of making a mobile application available on a variety of platforms – See page 598.
	Kapil Bakshi (Big Data analytics approach for network core and edge applications, 2016) discloses this processing is done in a different software module than the application itself. This module is a new and emerging class of middleware, specifically created for Network Edge Analytics devices, which can be hosted in edge server – See Fig. 1 and pages 6-7.
Yang et al. (US Pub. No. 2020/0065123 A1) discloses modeled device data is generated, based on the one or more device models, to simulate data generated by corresponding devices.  The modeled device data is transmitted to an application, and application data is received in response from the application and used in the simulation – See Abstract and specification for more details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MONGBAO NGUYEN/Examiner, Art Unit 2192